Citation Nr: 0335525	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder 
(atopic dermatitis), claimed as secondary to Agent Orange 
exposure.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right forearm (major), currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1971, and from December 1990 to August 1991.  He also 
had several years of inactive service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO decision that denied, in 
pertinent part, the veteran's claim for a rating higher than 
30 percent for residuals of a shell fragment wound of the 
right forearm.  In October 1998, the Board remanded the 
veteran's claim for further evidentiary development.  By an 
October 1999 RO decision, service connection for a skin 
disorder, claimed as due to Agent Orange exposure, was 
denied; and the veteran appealed this decision to the Board.  
Notably, a claim of service connection for a skin disability 
had been previously denied by the RO and went unappealed; as 
such, the October 1999 RO decision should have addressed the 
claim not as an original claim but as an application to 
reopen.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995).  Accordingly, the 
issue has been restyled as stated on the cover page of this 
decision.  In May 2001, the Board again remanded the claim.  
The case was returned to the Board in October 2002.

In the November 2002 informal hearing presentation, the 
veteran's representative argues that the veteran should be 
awarded a total disability rating based on individual 
unemployability (TDIU).  This newly raised issue is referred 
to the RO for appropriate action.  

Additionally, the representative also argues in the informal 
hearing presentation, with respect to the veteran's service-
connected condition of diabetes mellitus with peripheral 
neuropathy and hypertension, that separate compensable 
evaluations should be assigned for both peripheral neuropathy 
and hypertension.  These matters also are referred to the RO 
for consideration in the first instance.

In an October 2002 rating decision, the RO granted the 
veteran's claim for service connection for scar residuals of 
the right forearm, and assigned a 10 percent rating for such.  
In the November 2002 informal hearing presentation, the 
veteran's representative erroneously lists as one of the 
issues on appeal the initial rating assigned for the scar 
residuals.  However, because a notice of disagreement has not 
been filed by the veteran with respect to the rating 
assigned, this issue is not presently before the Board on 
appeal and will not be addressed.  

Finally, it is noted that the previously remanded issue of 
entitlement to service connection for tinnitus was granted by 
the RO in October 2002.  Accordingly, because this claim has 
been granted in full, the appeal has been satisfied and no 
further action is required by the Board.  


REMAND

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001) and is applicable to the 
veteran's claims.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and any representative of any information, and/or 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and any representative which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

When VA gives such notice to the claimant or the claimant's 
representative, 38 U.S.C.A. § 5103(b)(1) prescribes that, if 
such information or evidence is not received by VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
The implementing regulation, 38 C.F.R. § 3.159(b)(1), also 
concerns VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9(a)(2)(ii)).  The Federal Circuit 
found that the 30-day response period provided in § 
3.159(b)(1) was misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In a May 2001 remand, the Board instructed the RO to ensure 
that all notification and development required by the VCAA 
was completed.  Although the RO did conduct evidentiary 
development, it did not send an appropriate letter fully 
informing the veteran of the new law and its implications for 
the current claims.  The Board attempted to remedy this error 
by sending the veteran and his representative an appropriate 
VCAA notice in March 2003 pursuant to the authority set forth 
in 38 C.F.R. § 19.9(a)(2)(ii)).  A period of 30-days was 
provided for response.  

However, as recently held in both Disabled American Veterans 
and Paralyzed Veterans of America, the VCAA notice sent by 
the Board with a response deadline of 30 days was not legally 
sufficient.  Accordingly, in order to ensure that the veteran 
is not mislead or prejudiced in any manner, and in order to 
provide him with the notice to which he is entitled by law, 
this case must be remanded to the RO for the issuance of a 
new VCAA-duty-to-notify-notice that is properly sent to both 
the veteran and his representative.  

Additionally, the RO is instructed to complete any remaining 
evidentiary development, as specified below.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In that regard, it is noted 
that, among other things, the Board's May 2001 remand 
decision instructed the RO to obtain all medical records for 
treatment provided to the veteran from the VA Medical Centers 
in Montgomery, Birmingham, and Tuskegee, as well as from the 
VA Outpatient Clinic in Dothan, from 1971 to the present.  It 
appears from a review of the record that all available 
records have been obtained from the Dothan VAOPC, but no 
attempt has been made to obtain records from either the 
Tuskegee or Birmingham VAMCs.  Further, while many records 
have been obtained from the Montgomery VAMC, it is unclear 
whether all records dating back to 1971 have been obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decisions in Disabled American 
Veterans and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent or law.

2.  The RO should obtain and associate 
with the claims file the veteran's 
complete medical records from the 
Tuskegee VAMC for all treated provided 
from the 1970s to the present, and from 
the Birmingham VAMC from 1975 to the 
present.  In addition, the RO should make 
an additional request to obtain records 
of all treatment provided at the 
Montgomery VAMC from 1971 to the present.  
If all available records have already 
been provided by the Montgomery VAMC, 
appropriate documentation to this effect 
should be incorporated into the claims 
file.  

3.  The RO should review the claims 
folder and ensure that all of the above 
development actions, including the 
matters addressed in the May 2001 Board 
remand decision, have been conducted and 
completed in full, and that the requested 
documents have been obtained in 
compliance with the directives of this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Finally, the RO should readjudicate 
the claim for a higher rating for a 
shrapnel wounds of the right forearm; and 
the claim regarding whether new and 
material evidence has been presented to 
reopen a claim of service connection for 
a skin disorder claimed as secondary to 
Agent Orange exposure.  The entire claims 
file must be reviewed prior to any 
adjudicatory action.  If the claims are 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



			
	WAYNE M. BRAEUER	RICHARD C. THRASHER
	              Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

